Citation Nr: 0609722	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-31 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for back disability as 
secondary to service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied service connection for back 
disability as secondary to post fractured right ankle with 
possible osteoarthritic changes.

The veteran was afforded a travel board hearing at the local 
RO, before the undersigned veterans law judge in April 2005.  
A transcript of the hearing is associated with the claims 
folder.

In May 2005, the veteran submitted additional evidence to the 
Board and simultaneously executed a waiver of initial RO 
review of the new evidence.  The evidence will therefore be 
considered in this decision.  38 C.F.R. § 20.1304 (2005).

The Board notes that the issues of entitlement to service 
connection for stress, a skin condition, type II diabetes 
mellitus and diabetic retinopathy were initially included in 
the veteran's October 2003 notice of disagreement and were 
addressed in the March 2004 statement of the case.  However, 
the veteran's August 2004 substantive appeal expressly 
limited the appeal to the issue of service connection for 
back disability as secondary to service-connected right ankle 
disability.  Therefore, the other issues are not before the 
Board in this appeal.





FINDING OF FACT

The preponderance of the evidence is against a finding that 
there is a nexus between the veteran's back disability 
(degenerative disease of the cervical, thoracic, and lumbar 
spine with osteopenia and compression fracture deformities) 
and his service-connected post fractured right ankle with 
possible osteoarthritic changes.


CONCLUSION OF LAW

Back disability (degenerative disease of the cervical, 
thoracic, and lumbar spine with osteopenia and compression 
fracture deformities) is not proximately due to or the result 
of a service-connected right ankle disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  In Pelegrini 
v. Principi, 18 Vet.App. 112, 120-21 (2004) (Pelegrini II), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

By letters dated in December 2001 and September 2004, the 
first of which was mailed to the veteran prior to the initial 
adjudication of this appeal, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence that VA had requested.  The veteran 
was also asked to identify any additional information or 
evidence that he wanted VA to try to obtain.  The RO 
described the types of evidence he needed to submit to 
support his claim.  The September 2004 letter specifically 
informed the veteran to provide the RO notice of any other 
evidence or information that he felt would support his 
claims; the Board finds that a reasonable inference from such 
a request is that the veteran should provide any additional 
evidence that he possessed that pertained to his claims.  The 
December 2001 and September 2004 letters therefore provided 
the notice of all four elements that were discussed above.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

With respect to the claim for service connection that is 
being considered in this decision, the Board has concluded 
that the preponderance of the evidence is against this claim.  
Any questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot.  Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006).

The December 2002 rating decision, March 2004 Statement of 
the Case (SOC), and July 2004 Supplemental Statement of the 
Case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for service 
connection on a secondary basis.  The March 2004 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.

Private treatment records, service medical records and a VA 
fee-basis examination report are associated with the claims 
folder.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  The veteran has been afforded a fee-basis 
VA examination for the purpose of determining the severity of 
his right ankle disability and the nature and etiology of his 
back disability.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 
Vet.App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Mayfield v. Nicholson, 19 Vet.App. 
103 (2005).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet.App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a); Allen v Brown, 7 Vet.App. 
439 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

As part of the current appeal, the veteran does not contend 
that his back disability is a direct result of his military 
service.  He has made no indication that the back disability 
arose during his active service or is etiologically related 
thereto on a direct basis.  Rather, he asserts that his 
service-connected right ankle disability caused his back 
disability.


In this regard, the preponderance of the evidence fails to 
establish an etiological relationship between the veteran's 
back disability and his service-connected post fractured 
right ankle with possible osteoarthritic changes.  There is 
ample evidence demonstrating that the veteran suffers from a 
severe disability of the back, including from a March 2002 
fee-basis VA examination, private orthopedic records dating 
back to September 1999 and a December 1999 report of his back 
surgery.  The back disability has most recently been 
diagnosed, in the VA fee-basis examination, as significant 
degenerative disease of the cervical, thoracic, and lumbar 
spine.  The veteran is also diagnosed as having osteopenia 
with compression fracture deformities in his back.  Competent 
medical evidence establishing an etiological link between the 
veteran's back disability and his right ankle disability has 
not been established, however.  On the contrary, the VA fee-
basis examiner specifically opined that that 'the back 
disability is not likely related to the right ankle fracture 
....  The back disability is more likely due to the 
osteopenia.'  This medical conclusion will be accorded 
substantial probative weight because it reflects thorough 
review of the veteran's medical history, careful physical 
examination, pertinent radiographical testing and contains a 
detailed discussion of the examiner's findings and rationale.

In support of his appeal, the veteran presents May 2004 and 
May 2005 statements by a treating physician.  In both 
statements, the physician opines that the veteran's "back 
pain is associated with his old right ankle injury" and that 
"[t]his ankle injury has altered his walking mechanics ... 
affecting his musculoskeletal system."  Unlike the VA fee-
basis examination, however, these opinions do not specify any 
back disability to be associated with the right ankle 
disability.  The May 2004 and May 2005 statements refer only 
to 'back pain.'  Simply identifying a link between the 
veteran's service-connected ankle disability and 'back pain' 
does not provide material evidence relating to the veteran's 
back disability.  See Sanchez-Benitez v. West, 13 Vet.App. 
282, 285 (1999) (holding that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  Furthermore, the 
physician's statement that the ankle disability has affected 
the veteran's musculoskeletal system is likewise not specific 
enough to constitute probative material evidence relevant to 
the veteran's back disability.

The May 2005 statement repeats the May 2004 statement and 
adds two lines to the physician's opinion.  First, the 
physician observes that the veteran's "abnormal gait may 
well be causing aggravation of the pain of his back."  Once 
again, the statement refers only to the veteran's back pain 
and not to a back disability for service connection purposes.  
Moreover, this addition to the physician's statement cannot 
provide probative weight because the opinion is speculative 
in nature, stating that there 'may' be a relationship, which 
indicates a mere possibility rather than any probability.  
See Bostain v. West, 11 Vet.App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet.App. 30, 33 (1993) (medical opinion expressed 
in terms of 'may' also implies 'may or may not' and is too 
speculative to establish medical nexus); see also Warren v. 
Brown, 6 Vet.App. 4, 6 (1993) (doctor's statement framed in 
terms such as 'could have been' is not probative).

The second addition to the physician's opinion in the May 
2005 statement indicates the existence of specific 
degenerative changes in the veteran's right ankle and does 
not add to the statement any information directly relevant to 
the veteran's back disability.

The Board acknowledges the contention of the veteran's 
representative, articulated at the April 2005 hearing, that 
the physician's references to 'back pain' should be read as 
implicitly referring to the veteran's back disability.  
However, the Board notes that the physician has now submitted 
the May 2005 statement to clarify his contribution to the 
record and still declines to expressly associate the 
veteran's ankle disability with his back disability.  
Moreover, the Board may not draw its own medical conclusions 
regarding the veteran's back disability based upon evidence 
that does not directly address that disability; the Board 
must rely upon the express conclusions of trained personnel 
in medically evaluating the veteran's disabilities.  See 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  In 
light of the foregoing, the most probative evidence on the 
question of a relationship between the veteran's service-
connected right ankle disability and his back disability 
remains the March 2002 fee-basis VA examination report.

The Board acknowledges the veteran's own assertion that his 
current back disability is a result of his right ankle 
disability.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for back disability as secondary to 
service connected right ankle disability and that, therefore, 
the provisions of § 5107(b) are not applicable.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for back disability as 
secondary to service connected right ankle disability is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


